 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JOHN HAROLD LUEBBERS,                             No. 2:15-cv-2348 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                       Respondents.
17
18          Petitioner, a state prisoner proceeding with counsel, has filed this application for a writ of

19   habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On September 24, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

24   objections to the findings and recommendations and respondent has responded thereto.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                        1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed September 24, 2019, are adopted in full;
 3           2. Petitioner’s application for a writ of habeas corpus is denied; and
 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 5   2253.
 6           IT IS SO ORDERED.
 7   Dated: November 19, 2019
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
